 


113 HR 5335 IH: Marine and Hydrokinetic Renewable Energy Promotion Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5335 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Deutch introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To promote marine and hydrokinetic renewable energy research and development, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Marine and Hydrokinetic Renewable Energy Promotion Act of 2014. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Marine and hydrokinetic renewable energy research and development program. 
Sec. 3. Test facilities. 
Sec. 4. National Marine and Hydrokinetic Renewable Energy Research, Development, and Demonstration Centers. 
Sec. 5. Marine-based energy device verification program. 
Sec. 6. Adaptive management and environmental grant program. 
Sec. 7. Administration. 
Sec. 8. Authorization of appropriations. 
2.Marine and hydrokinetic renewable energy research and development programSection 633(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17212(a)) is amended— 
(1)in paragraph (13), by striking ; and and inserting a semicolon; 
(2)in paragraph (14), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following: 
 
(15) 
(A)apply advanced systems engineering and system integration methods to identify critical interfaces and develop open standards for marine and hydrokinetic renewable energy; 
(B)transfer the resulting environmental data to industry stakeholders as public information through published interface definitions, standards, and demonstration projects; and 
(C)develop incentives for industry to comply with the standards.. 
3.Test facilitiesSection 633 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17212) is amended by adding at the end the following: 
 
(c)Test facilities 
(1)In generalIn carrying out this section, not later than 180 days after the date of enactment of this subsection, the Secretary shall award competitive grants to support 4 or more geographically dispersed marine and hydrokinetic renewable energy technology research, development, and demonstration test facilities for the demonstration of multiple technologies in actual operating marine environments (including industry demonstrations). 
(2)PreferenceIn awarding competitive grants under this subsection, the Secretary shall give preference to existing marine and hydrokinetic testing facilities and existing Centers established under section 634. 
(3)FacilitiesGrants under this subsection may support— 
(A)modification of an existing facility (including a Center established under section 634); or 
(B)construction of a new test facility. 
(4)Program objectivesIn awarding grants under this subsection, the Secretary shall provide for the demonstration of— 
(A)a variety of technologies at each test facility; 
(B)a variety of technologies among all of the test facilities established; and 
(C)technologies on a variety of scales. 
(5)ActivitiesEach test facility established under this subsection shall— 
(A)provide infrastructure and resources for the evaluation and technical viability testing of marine and hydrokinetic renewable energy technologies; and 
(B)conduct and support research, development, and demonstration activities with respect to marine and hydrokinetic renewable energy technologies. 
(6)EligibilityTo be eligible for a grant under this subsection, an applicant for a grant shall— 
(A)be— 
(i)a nonprofit institution; 
(ii)a State or local government; 
(iii)an institution of higher education; 
(iv)university consortia; 
(v)a National Laboratory; or 
(vi)a Center established under section 634; and 
(B)demonstrate to the satisfaction of the Secretary the ability and intention to— 
(i)combine expertise from relevant academic fields, including fields relating to— 
(I)the environment; 
(II)marine and riverine sciences; 
(III)energy; 
(IV)ocean engineering; and 
(V)electrical, mechanical, and civil engineering; and 
(ii)partner with other entities (including industry) that have expertise in advancing marine and hydrokinetic renewable energy technologies.. 
4.National Marine and Hydrokinetic Renewable Energy Research, Development, and Demonstration CentersSection 634 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17213) is amended— 
(1)in the section heading, by inserting and Hydrokinetic after Marine; 
(2)in the first sentence of subsection (a), by inserting and Hydrokinetic after Marine; and 
(3)by striking subsection (b) and inserting the following: 
 
(b)PurposesThe Centers— 
(1)shall— 
(A)advance research, development, demonstration, and commercial application of marine and hydrokinetic renewable energy technologies; and 
(B)serve as information clearinghouses for the marine and hydrokinetic renewable energy industry by collecting and disseminating information on best practices in all areas relating to developing and managing marine and hydrokinetic renewable energy technologies; and 
(2)may serve as technology test facilities established under section 633(c).. 
5.Marine-based energy device verification programThe Energy Independence and Security Act of 2007 (42 U.S.C. 17211 et seq.) is amended— 
(1)by redesignating sections 635 and 636 (42 U.S.C. 17214, 17215) as sections 638 and 639, respectively; and 
(2)by inserting after section 634 (42 U.S.C. 17213) the following: 
 
635.Marine-based energy device verification program 
(a)EstablishmentThe Secretary shall establish a marine-based energy device verification program to provide a bridge from the marine and hydrokinetic renewable energy capture device design and development efforts underway across the industry to commercial deployment of marine and hydrokinetic renewable energy devices. 
(b)PurposesThe purposes of the program are to fund, facilitate the development and installation of, and evaluate marine and hydrokinetic renewable energy projects, in partnership with Federally Funded Research and Development Centers, and in conjunction with Centers established under section 634, universities and other institutions of higher education, private business entities, and other appropriate organizations, in order— 
(1)to increase marine and hydrokinetic renewable energy experience; and 
(2)to build and operate enough candidate devices to obtain statistically significant operating and maintenance data. 
(c)ObjectivesThe objectives of the program shall include— 
(1)verifying the performance, reliability, maintainability, and cost of new marine and hydrokinetic renewable energy device designs and system components in an operating environment; 
(2)providing States, regulators, utilities, and other stakeholders with a valid opportunity to test and evaluate marine and hydrokinetic renewable energy technology in new areas; 
(3)documenting and communicating the experience from those projects for the benefit of utilities, independent power producers, other nonutility generators, device suppliers, and others in the marine and hydrokinetic renewable energy development community; and 
(4)resolving environmental issues through robust characterization, reliable impact prediction, effective monitoring, development, and use of adaptive management, and informing engineering design to improve environmental performance.. 
6.Adaptive management and environmental grant programThe Energy Independence and Security Act of 2007 (42 U.S.C. 17211 et seq.) (as amended by section 5) is amended by inserting after section 635 the following: 
 
636.Adaptive management and environmental grant program 
(a)FindingsCongress finds that— 
(1)the use of marine and hydrokinetic renewable energy technologies can reduce contributions to global warming; 
(2)marine and hydrokinetic renewable energy technologies can be produced domestically; 
(3)marine and hydrokinetic renewable energy is a nascent industry; and 
(4)the United States must work to promote new renewable energy technologies that reduce contributions to global warming gases and improve domestic energy production. 
(b)Grant program 
(1)In generalAs soon as practicable after the date of enactment of this subsection, the Secretary shall establish a program under which the Secretary shall award grants to eligible entities— 
(A)to advance the development of marine and hydrokinetic renewable energy; 
(B)to help fund the costs of environmental analysis affecting the deployment of marine hydrokinetic devices; 
(C)to help enable the eligible entities— 
(i)to gather and collect the types of environmental data that are required when working in a public resource (including the waterways and oceans of the United States); and 
(ii)to monitor the impacts of demonstration projects and make the resulting information available for widespread dissemination to aid future projects; and 
(D)to help fund the cost of advancing renewable marine and hydrokinetic technologies in ocean and riverine environments from demonstration projects to development and deployment. 
(2)ApplicationTo be eligible to receive a grant under this paragraph, an entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.. 
7.AdministrationThe Energy Independence and Security Act of 2007 (42 U.S.C. 17211 et seq.) (as amended by section 6) is amended by inserting after section 636 the following: 
 
637.Administration 
(a)In generalIn carrying out this subtitle, the Secretary shall— 
(1)coordinate and avoid duplication of activities across programs of the Department and other applicable Federal agencies, including the National Laboratories; 
(2)collaborate with (as applicable)— 
(A)industry; 
(B)stakeholders; 
(C)other Federal agencies, including the National Laboratories; 
(D)academic institutions; and 
(E)international bodies with relevant scientific expertise; and 
(3)obtain from the recipient of assistance and make available to the public, through Web sites, reports, and databases of the Department, any research, development, demonstration, and commercial application information produced with respect to supported technology, including information obtained after the completion of supported activities, except to the extent that the information is protected from disclosure under section 552(b) of title 5, United States Code. 
(b)ReportsNot later than 1 year after the date of enactment of this section and at least once every 2 years thereafter, the Secretary shall submit to Congress a report on findings and activities conducted under this subtitle.. 
8.Authorization of appropriationsSection 639 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) (as redesignated by section 5(1)) is amended to read as follows: 
 
639.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this subtitle, to remain available until expended— 
(1)$70,000,000 for fiscal year 2015; and 
(2)$75,000,000 for fiscal year 2016. 
(b)Renewable energy fundsNo funds shall be appropriated under this section for activities that are receiving funds under section 931(a)(2)(E)(i) of the Energy Policy Act of 2005 (42 U.S.C. 16231(a)(2)(E)(i)).. 
 
